DETAILED ACTION
Claim(s) 1-8 are presented for examination.
Claims 1, 4 and 5 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 20th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/JP2017/017064 submitted on April 28th, 2017.

Response to Arguments
Applicant’s arguments, see remarks, filed May 20th, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of SHAO et al. (US 2016/0150510 A1).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Claim 1 recites: “a first number of pieces of unit data ... and a second number of pieces of unit data ... the second number being larger than the first number” in lines 8-10; and “a transmitter ... transmits all pieces of unit data...” in line 19. 

The term “larger ...” in claim 1 is a relative term which renders the claim indefinite. The term “larger ...” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Therefore, it is unclear if "all pieces of unit data" include first and/or second pieces of unit data for transmission.

Claims 4 and 5 recite a similar limitation.
Claim(s) 2, 3 and 6-8 are also being rejected for being dependent on a rejected base claim as set forth above.

For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SHAO et al. (US 2016/0150510 A1) hereinafter “SHAO”.

Regarding Claim 1,
	Shao discloses a base station device [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, a network device or base station “0”] comprising: 
	a storage that stores a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 7, pg. 19, ¶260 lines 1-10, a configuring unit “71” configured to: configure a first resource set group of a physical downlink control channel set and a second resource set group of a physical downlink control channel for retransmission], each of the groups indicating unit data subject to retransmission out of predetermined number of unit data included in transmission data to be transmitted to a terminal device [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a receiver that receives [see fig(s). 4 & 7: Step “402”, pg. 15, ¶207 lines 1-11; pg. 19, ¶265 lines 1-6, a receiving unit “73” of the first network device receives], from the terminal device [see fig. 4: Step “402”, pg. 15, ¶207 lines 1-11, from the user equipment], identification information included in the plurality of pieces of identification information and corresponding to transmission data transmitted to the terminal device [see fig. 4: Step “402”, pg. 15, ¶207 lines 1-11, acknowledgement information according to resource configuration information indicated by configuration information of a physical uplink control channel and the configuration information of the physical uplink control channel notified by the first network device to the user equipment in advance]; 
	a communication controller that determines a retransmission group among the groups by referring to the storage [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, a processor configured to: configure a first resource set group of a physical downlink control channel set for user equipment, and configure, for the user equipment, a second resource set group of a physical downlink control channel for retransmission, where the physical downlink control channel for retransmission is a physical downlink control channel for retransmission corresponding to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set]; and 
	a transmitter that transmits all pieces of unit data included in the retransmission group determined by the communication controller [see fig. 4: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, a transmitter, configured to send information about the first resource set group and information about the second resource set group that are configured by the processor], to the terminal device [see fig(s). 4 & 7: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, to the user equipment].

Regarding Claim 2,
	Shao discloses the base station device according to claim 1 [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, the (first) network device or base station “0”], wherein the base station device notifies [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, the base station “0” sends], to the terminal device [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, to the UE], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the terminal device by a predetermined control channel [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, configuration information of a physical uplink control channel and/or transmit power configuration information of the physical uplink control channel].

Regarding Claim 4, 
	Shao discloses a base station device [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, a network device or base station “1”] comprising: 
	a storage that stores a pattern of decoding result of predetermined number of unit data included in reception data that is received from a terminal device [see fig. 7, pg. 18, ¶251 lines 1-10, a configuring unit “71” configured to: receive via a receiver “73”, acknowledgement information according to resource configuration information fed back from the UE], and a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 7, pg. 19, ¶260 lines 1-10, a first resource set group of a physical downlink control channel set and a second resource set group of a physical downlink control channel for retransmission], each of the groups indicating unit data subject to retransmission out of the predetermined number of unit data [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a processor that determines whether decoding of each unit data included in reception data received from the terminal device succeeds [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, a processor configured to: configure a first resource set group of a physical downlink control channel set for user equipment, and configure, for the user equipment, a second resource set group of a physical downlink control channel for retransmission], that refers to the storage based on the pattern of decoding result of each unit data to generate identification information corresponding to the pattern of decoding result [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, wherein, the physical downlink control channel for retransmission is a physical downlink control channel for retransmission corresponding to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set]; and 
	a transmitter that transmits the identification information generated by the processor to the terminal device [see fig. 4: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, a transmitter, configured to send information about the first resource set group and information about the second resource set group that are configured by the processor to the user equipment].

Regarding Claim 5,
Shao discloses a terminal device [see fig(s). 1 & 9, pg. 19, ¶269 lines 1-7, a user equipment (UE)] comprising: 
	a storage that stores a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 9, pgs. 19-20, ¶270 lines 1-7, a storage unit “90” configured to: store information about a first resource set group of a physical downlink control channel set and store information about a second resource set group of a physical downlink control channel for retransmission sent by the first network device to the user equipment in advance], each of the groups indicating unit data subject to retransmission out of predetermined number of unit data included in transmission data to be transmitted to a base station device [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a receiver that receives [see fig(s). 3 & 9: Step “301”, pg. 13, ¶185 lines 1-13; pg. 19, ¶269 lines 1-7, an acquiring unit “91” of the user equipment receives], from the base station device [see fig(s). 3 & 9: Step “301”, pg. 13, ¶185 lines 1-13; pg. 19, ¶269 lines 1-7, from a first network device], identification information included in the plurality of pieces of identification information and corresponding to transmission data transmitted to the base station device [see fig. 3: Step “301”, pg. 13, ¶185 lines 1-13, at least one physical downlink control channel according to information about a first resource set group, acquires first control information carried on the at least one physical downlink control channel, and receives downlink data according to scheduling information that is of the downlink data and included in the first control information]; 
	a communication controller that determines a retransmission group among the groups by referring to the storage [see fig(s). 3 & 9: Step “302”, pg. 13, ¶188 lines 1-8; pg. 19, ¶269 lines 1-7, a processing unit “92” of the user equipment detects, in a second resource set group corresponding to information about the second resource set group sent by the first network device, a physical downlink control channel for retransmission corresponding to the downlink data]; and 
	a transmitter that transmits all pieces of unit data included in the retransmission group determined by the communication controller [see fig 10, pg. 20, ¶276 lines 1-19, a sending unit “93” of the user equipment, configured to send acknowledgement information of the downlink data according to the resource information that is of the physical uplink control channel and determined by the processing unit “92”], to the base station device [see fig 10, pg. 20, ¶276 lines 1-19, to the first network device].

Regarding Claim 7,
	Shao discloses the base station device according to claim 1 [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, the network device or base station “0”], wherein the pieces of unit data are code blocks [see pg. 10, ¶154 lines 15-17, one or more physical resource blocks or physical resource block pairs (PRB Pair for short) with two physical resource blocks in one subframe].

Regarding Claim 8,
	Shao discloses the terminal device according to claim 5 [see fig(s). 1 & 9, pg. 19, ¶269 lines 1-7, the user equipment (UE)], wherein the pieces of unit data are code blocks [see pg. 10, ¶154 lines 15-17, one or more physical resource blocks or physical resource block pairs (PRB Pair for short) with two physical resource blocks in one subframe].

Allowable Subject Matter
Claims 3 and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: (US 2019/0103951 A1) “Park” et al.; 
see fig. 23, pg. 33, ¶554 - ¶561. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469 



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469